Citation Nr: 0520690	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to a compensable rating for service-connected 
right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from April 1951 to September 
1951. 

In a November 2001 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, denied service connection for left ear hearing loss, 
granted service connection for right ear hearing loss and 
perforated right eardrum and assigned noncompensable 
evaluations, and denied a 10 percent rating based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  The veteran perfected an 
appeal to the Board.  In a December 2002 decision, the Board 
denied service connection for left ear hearing loss, denied 
compensable ratings for right ear hearing loss and perforated 
right eardrum, and denied a 10 percent rating based on 
multiple noncompensable service-connected disabilities.  The 
veteran gave notice of appeal of the December 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In October 2003, the veteran through counsel filed a brief 
and advanced the following arguments:  (1) VA failed to 
comply with its statutory duty to assist the veteran in the 
development of his claim for service connection of left ear 
hearing loss; and (2) VA's failure to assist him in the 
development of his left ear hearing loss claim resulted in a 
premature denial of his claim for a compensable rating for 
his service-connected right ear hearing loss.

In February 2004, a brief filed on behalf of the Secretary of 
VA advanced the following arguments:  (1) the Board failed to 
provide adequate reasons and bases for finding that VA 
satisfied the requirements of the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) under 
38 U.S.C.A. § 5103(a) (West 2002); and (2) the veteran 
abandoned the issues of entitlement to a compensable rating 
for service-connected perforated right eardrum and 
entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.

By Order dated February 4, 2005, the Court decided that VA 
failed to provide the veteran a comprehensive and complete 
medical examination to determine the etiology of his left ear 
hearing loss.  The Court vacated that part of the December 
2002 Board decision that denied service connection for left 
ear hearing loss and a compensable rating for right ear 
hearing loss and remanded these issues to the Board for 
further adjudication.  Accordingly, this matter comes back 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under 38 U.S.C.A. § 5103A, VA has a duty to assist claimants 
in the development of their claims, including an obligation 
to conduct "a thorough and contemporaneous medical 
examination" when necessary.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (citing Green v. Derwinski, 1 Vet. App. 
121, 123 (1991).  A thorough and contemporaneous medical 
examination requires that the examiner has available for 
review the veteran's claims file and entire treatment record 
when rendering a medical opinion.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996) (providing that the VA medical examination 
should consider veteran's prior medical examinations and 
treatment); Ardison v. Brown, 6 Vet. App. 405, 407-8 (1994); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); 38 C.F.R. 
§§ 4.1, 4.10 (2004).  Under VA regulations, "if the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2004).  When the evidence indicates that the veteran's 
disability or symptoms may be associated with his active 
service but does not contain a medical-nexus opinion, VA is 
required to provide a medical examination.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A-C) (West 2002); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370, 375 
(2002) (providing that VA was required to obtain medical 
opinion addressing whether there is a nexus between veteran's 
tinnitus and active service); 38 C.F.R. § 3.159(c)(4) (2004). 

Based on the above law and regulations, the Court decided 
that VA failed to provide the veteran a comprehensive and 
complete medical examination as the September and October 
2001 VA examination reports failed to include any opinion by 
the examiners as to a possible relationship between the 
veteran's diagnosed "noise-induced" left ear hearing loss 
and his reported exposure to "excessive noise"  during 
service or his service-connected right ear hearing loss.  The 
Court noted that the Board failed to recognize the inadequacy 
of the VA examination reports in that the September 2001 VA 
examiner reported that he was not provided with the veteran's 
claims file for review in conjunction with the examination 
and the October 2001 VA examiner was silent as to whether or 
not he was provided with the veteran's claims file.  
Therefore, the Board finds that the veteran must be afforded 
a new VA audiological examination and an opinion must be 
obtained on the etiology of the veteran's left ear hearing 
loss.  The new VA audiological examination should include 
examination of any right ear hearing loss to ensure that 
there is sufficient evidence to rate the service-connected 
disability fairly for the full period of the veteran's 
appeal.  

As an aside, the Board notes that the Court in directing the 
Board to obtain a medical opinion on the etiology of the 
veteran's left ear hearing loss to include consideration of a 
possible relationship between any left ear hearing loss and 
his service-connected right ear hearing loss, essentially 
took jurisdiction over an issue that was neither procedurally 
prepared nor certified for the Board's appellate review.  The 
issue of whether the veteran is entitled to service 
connection for left ear hearing loss secondary to service-
connected right ear hearing loss was never before the Board.  
Given the Court's mandate, however, the Board must now 
consider the secondary service connection issue as part of 
the veteran's original claim for service connection of left 
ear hearing loss.  As the requirements for establishing 
service connection for a disability on a secondary basis are 
different than those required to establish direct service 
connection, the March 2001 VCAA notice is deficient in notice 
in this regard.  Consequently, the RO must now provide the 
veteran with notice of what the evidence must show to 
establish secondary service connection of left ear hearing 
loss as well as notice of the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to this claim, including which portion of the information and 
evidence necessary to substantiate this claim is to be 
provided by the veteran and which portion VA will attempt to 
obtain on behalf of the veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service 
connection of left ear hearing loss as 
secondary to service-connected right ear 
hearing loss, including which portion of 
the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004).  This action should 
include written notice to the veteran of 
the information and evidence necessary to 
establish secondary service connection 
for left ear hearing loss.  The veteran 
should be afforded the appropriate period 
of time for response to all written 
notice and development as required by VA 
law.     

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any left ear hearing loss that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any portion of left ear hearing 
loss found on examination is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) consistent with the 
veteran's reported exposure to noise 
during service or proximately due to or 
the result of the veteran's service-
connected right ear hearing loss.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected right ear hearing loss.  
The examination should be conducted by a 
state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  The 
examination should be conducted without 
the use of hearing aids.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.   

4.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




